Citation Nr: 1455362	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of fracture of right index finger, prior to November 19, 2012.

2. Entitlement to an initial rating, in excess of 10 percent, for residuals of fracture of right index finger, from November 19, 2012.

3. Entitlement to an initial compensable rating for residuals of fracture of right long finger.

4. Entitlement to an initial compensable rating for scars, status post right index finger injury prior to November 19, 2012.

5. Entitlement to an initial rating in excess of 10 percent for scars, status post right index finger injury from November 19, 2012

6. Entitlement to an initial compensable rating for scars, status post right long finger.

7. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on a schedular basis.

8. Entitlement to an initial rating in excess of 10 percent for hepatitis A.

9. Entitlement to service connection for a right arm disability.

10. Entitlement to service connection for a left arm disability.

11. Entitlement to service connection for a neck disability.

12. Entitlement to service connection for hepatitis C.

13. Entitlement to service connection for skin cancer. 


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION


The Veteran had active duty service from August 1960 to July 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for congestive heart failure, entitlement to service connection for a pacemaker, entitlement to service connection for gout, and entitlement to service connection for high blood pressure have been raised by the record in a September 2012 statement (VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating, in excess of 10 percent, for hepatitis A, entitlement to service connection for a right arm disability, entitlement to service connection for a left arm disability, entitlement to service connection for a neck disability, entitlement to service connection for hepatitis C, and entitlement to service connection for skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right index finger are manifested, prior to March 19, 2012, by pain, numbness, tingling and progressive loss of strength, as well as, limitation of motion that more nearly approximates a gap of less than one inch between the fingertip and the proximal transverse crease of the palm.

2.  The Veteran's residuals of a fracture of the right index finger are manifested, from March 19, 2012, by pain, numbness, tingling and progressive loss of strength, as well as limitation of motion that more nearly approximates a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  

3.  The Veteran's residuals of a fracture of the right long finger are manifested by pain, numbness, tingling and progressive loss of strength, as well as limitation of motion that more nearly approximates a gap of less than one inch between the fingertip and the proximal transverse crease of the palm for the entire appeal period.

4.  The Veterans scars, status post right index finger injury, are shown to be superficial and stable, not painful, 3cm in total area, and do not cause additional limitation of motion or limitation of function, prior to November 19, 2012.

5.  The Veteran's scars, status post right index finger injury, have been shown to measure a total of no more than 3 square centimeters in area; there are two scars that are painful; the scars are not deep or unstable; and they do not cause any disabling effects or limitation of function from November 19, 2012.

6.  The Veterans scars, status post right long finger injury, are shown to be superficial and stable, not painful, 2 cm in total area, and do not cause additional limitation of motion or limitation of function


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of right index finger fracture have been met prior to March 19, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5229 (2014).

2.  The criteria for an increased rating, in excess of 10 percent, for residuals of right index finger fracture have not been met from March 19, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5229 (2014).

3.  The criteria for an initial 10 rating for residuals of right long finger fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5229 (2014).

4.  The criteria for an initial compensable rating for scars, status post right index finger injury have not been met, prior to November 19, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

5.  The criteria for a rating in excess of 10 percent for scars, status post right index finger injury have not been met, from November 19, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

6.  The criteria for an initial compensable rating for scar, status post right long finger injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In September 2010, the RO provided VCAA notice with respect to the Veteran's claim for residuals of a fracture of the right index and long fingers.  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and the examination reports are adequate, as they are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Merits of the Claim

The Veteran contends that he is entitled to higher ratings than those currently assigned for residuals of a right hand, index and long finger, fracture, as well as scars associated with those injuries.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

I.  Right Index and Long Finger

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

In this case, the Veteran's service-connected residuals of a right index finger fracture, has been assigned a 0 percent (noncompensable) disability evaluation prior to November 19, 2012, and a 10 percent rating from November 19, 2012, under Diagnostic Code 5223.  38 C.F.R. § 4.71a.  Diagnostic Code 5223 applies to two digits of one hand with favorable ankylosis.  There is no evidence that the Veteran's right index finger is ankylosed.  Therefore, as will be further explained below, the Board finds that the Veteran's residuals of a right index finger fracture is more adequately rated under Diagnostic Code 5229 which applies to limitation of motion of individual digits.  Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected residuals of a right long finger fracture, has been assigned a 0 percent (noncompensable) disability rating under 5010-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The Board notes that in the case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010.  Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  If there is no objective evidence of limitation of motion:  with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.  

Claims involving the hands and fingers are rated under Diagnostic Codes 5216-5230.  In the instant case, as the Veteran is not shown to have ankylosis, either favorable or unfavorable, the Veteran's right index and long fingers are most appropriately rated under Diagnostic Code 5229, for limitation of motion or the index or long fingers.

As noted, 38 C.F.R. § 4.71a, Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits and pertains to both the index and long fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the index or long finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

The Board notes initially that the Veteran's dominant hand is his left hand.  Therefore any ratings assigned will be based on the minor rating.

Prior to November 19, 2012

The Veteran was afforded a VA examination in April 2011.  The examiner initially noted that the Veteran had pain, decreased strength, and decreased dexterity in his right hand, specifically his middle and index finger.  The examiner noted some muscle weakness, but no muscle wasting or muscle atrophy.  The examiner's examination of the right hand revealed a decrease in strength in regards to pulling and deformity of the right index finger at the PIP joint, with ulnar deviation of 10 degrees of angulation.  With regard to dexterity with the thumb attempting to oppose the fingers, there was no gap between the thumb pad and the right index or long fingertips.  After repetitive use the motion of the right thumb to the right index and long fingers was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of ankylosis in the index or long fingers.  Range of motion testing in the right index finger revealed PIP flexion to 90 degrees, MP flexion to 70 degrees, and DIP flexion to 30 degrees.  Range of motion testing on the right long finger revealed PIP flexion, MP flexion, and DIP flexion within normal limits.  There was no joint function in either the right index or long fingers that were additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An examination of right hand dexterity revealed no gap between the proximal transverse crease of the palm to the right index or long fingertips.  There was no objective pain on attempt, or after three repetitions.  There was no additional limitation on repetitive motion through pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays taken in conjunction with the examination revealed old fracture proximal phalanx second finger, mild osteophyte formation proximal phalanx third finger, and very mild degenerative change of interphalangeal joints.  

VA treatment records and various statements by the Veteran noted that the Veteran reported pain, tingling, numbness, progressive loss of strength, and difficulty gripping anything with his right hand.  

From November 19, 2012

The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with fracture of right index and long fingers and osteoarthritis of the right hand.  The Veteran reported flare-ups that resulted in achiness in the involved fingers that might add an additional five degrees of limitation of motion.  Range of motion testing revealed limitation of motion in the right index and long fingers.  There was no gap between the thumb pad and the fingers and no objective painful motion with regard to the ability to oppose the thumb.  There was a gap of less than one inch between the long fingertip and the proximal transverse crease of the palm.  There was a one inch or more gap between the right index finger and the proximal transverse crease of the palm.  There was no objective evidence of painful motion with regard to finger flexion.  Extension was limited by no more than 30 degrees in the both the right index and the right long fingers.  Range of motion test results remained the same following repetitive use testing.  The functional loss displayed was only less movement than normal.  There was no evidence of pain on palpation and only minimal loss of muscle strength.  There was no evidence of ankylosis.  There was no functional impairment that would be equally served by an amputation.  X-rays taken in conjunction with the examination revealed degenerative or traumatic arthritis.  Specifically the x-rays revealed limited evaluation of the fingers due to flexion, but suggestion of mild degenerative change of the interphalangeal joints, old fracture proximal phalanx second finger with osteophyte proximal phalanx third finger.  Finally it was noted that the Veteran's finger condition would have moderate impairment on his gripping and fine manipulation in his right, non-dominant hand.  

The Veteran continued to report increasing  pain, tingling, numbness, progressive loss of strength, and difficulty gripping anything with his right hand.

The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index and long fingers, respectively, the Board finds that pursuant to Burton, a rating of 10 percent is warranted for the Veteran's service-connected residuals of fracture to the right index and long fingers.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board notes that a 10 percent rating is the maximum schedular rating for the Veteran's service-connected residuals of fracture to the right index and long fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

The preponderance of the evidence is in favor of a 10 percent rating for the Veteran's residuals of fracture to the right index and long fingers for the entire appeal period.  The Veteran exhibited, in the March 2013 VA examination, a gap of one inch or more between his index fingertip and the proximal transverse crease of the palm.  With regard to the long finger, the Veteran exhibited, a gap between his long fingertip and the proximal transverse crease of the palm but no evidence that the gap was more than one inch.  There was no objective evidence of pain with movement or pain on palpation.  However, the Veteran repeatedly reported increasing pain, numbness, and tingling, as well as loss of strength, when using his right hand.  

With regard to his right index finger the Veteran's range of motion is somewhat limited and there was evidence of painful motion, prior to November 19, 2012.  From November 19, 2012, his right index finger the Veteran's range of motion is somewhat limited and there was evidence of painful motion, and a gap of more than one inch between the proximal transverse crease of the palm and the index fingertip.  Therefore the Veteran is entitled to an initial rating of 10 percent for the entire appeal period for residuals of a fracture of the right index finger.  

With regard to the Veteran's right long finger, there is no objective evidence of a gap of more than an inch between the thumb and the fingertips or the proximal transverse crease of the palm and the fingertips and no evidence of anklyosis.  However, the Veteran has continuously complained of painful motion, tingling, numbness, and loss of strength as well as grip in his right hand.  Therefore, the Veteran is entitled to a 10 percent rating under Diagnostic Codes 5010-5299 for the entire appeal period for residuals of a fracture of the right long finger. 

II.  Scars

The Board notes that the Veteran's scars resulting from an injury to his right index and long fingers have been evaluated as noncompensably disabling prior to November 19, 2012, and from November 19, 2012, the scars on the Veteran's index fingers have been rated as 10 percent disabling under Diagnostic Code 7804 for unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.


Prior to November 19, 2012

The Veteran's April 2011 VA examination noted that the Veteran had a linear scar on the posterior index finger that measured 4.5cm by .1cm.  Another scar on the index finger was a linear scar that measured 1cm by .1cm.  There was no evidence of pain or skin breakdown with either scar.  The scars were noted to be superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scars were not disfiguring and did not limit function or motion.  No scar was noted on the Veteran's long finger. 

From November 19, 2012

The Veteran was afforded another VA examination in March 2013.  The examiner diagnosed the Veteran with scar status post fracture of the right middle and index fingers.  The examiner noted that the Veteran had 3 linear scars, 2 of which were painful.  Scar number one measured 3 cm.  Scar number two measured 2 cm.  Those two scars were located on the index finger.  Scar number three measured 2 cm and was located on the long finger.  The examiner noted that the Veteran's scar condition was asymptomatic.  

In this case, the Board finds that the Veteran is not entitled to an increased rating beyond that already assigned at any time during the appeal period.  In this regard the Board notes that there was no indication that the Veteran had painful or unstable scars prior to November 19, 2012.  Thus, the Board finds that the evidence does not show that it is factually ascertainable that the Veteran is entitled to a 10 percent rating for any scar prior to November 19, 2012.  

From November 19, 2012, the Board notes that the March 2013 VA examination indicated that the Veteran had two painful scars on his right index finger.  Under Diagnostic Code 7804, governing painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful.  However, the March 2013 VA examination did not indicate that the Veteran had any painful scar on the right long finger, therefore a noncompensable rating is warranted under Diagnostic Code 7804.  
The Board notes that the scars have been found to measure no more than 3 square centimeters in total and to be otherwise asymptomatic, with no underlying soft tissue damage or instability noted in any of the scars.  There is no indication that the Veteran's scars are deep or nonlinear, thus, a rating under Diagnostic Code 7801 is not warranted. As the total surface are of the Veteran's scars is no more than 3 square centimeters, a separate rating under Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2014).  In addition, any limitation of motion for the right index and long fingers is being separately addressed in other ratings.  Thus, evaluating the Veteran's disability under the limitation of the part affected does not warrant a separate disability rating under Diagnostic Code 7805, 38 C.F.R. § 4.118.

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis upon which to assign a higher evaluation, than that assigned herein for the Veteran's service-connected residuals of fracture to the right index finger, residuals of fracture to the long finger, scars status post right index finger injury, and scar status post right long finger injury, as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his right index and long fingers with scars.  The Veteran contends that his right index and long fingers, and scars, are far more disabled than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

Moreover, the Board has considered the Veteran's statements that his service-connected right and long fingers, to include scars are worse than the assigned ratings and has now granted him the maximum 10 percent in each finger for the entire appeal period.  While the Board did not grant a compensable rating for the Veteran's scars, status post right index finger prior to November 19, 2012, or his scar status post right long finger injury, ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling disability.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's fingers are evaluated by rating criteria that take into account any additional functional loss caused by pain and weakness, incoordination, etc.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right index and long finger disability, including scars, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his spine disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 10 percent rating, but no higher, for residuals of fracture of right index finger, prior to November 19, 2012, is granted.

An initial rating, in excess of 10 percent, for residuals of fracture of right index finger, from November 19, 2012, is denied.

An initial 10 percent rating, but no higher, for residuals of fracture of right long finger is granted. 

An initial compensable rating for scars, status post right index finger injury prior to November 19, 2012, is denied.  

An initial rating in excess of 10 percent for scars, status post right index finger injury from November 19, 2012, is denied.

An initial compensable rating for scars, status post right long finger is denied.


REMAND

In an October 2011 rating decision, the Veteran's requests for entitlement to service connection for a neck disability, entitlement to service connection for hepatitis C, and entitlement to service connection for skin cancer were denied.  In a February 2012 rating decision, the Veteran's requests for entitlement to service connection for a right arm disability, and entitlement to service connection for a left arm disability were denied.  Finally, in the February 2012 rating decision, the Veteran's claim for entitlement to service connection for hepatitis, type A was granted.  In a March 2012 statement, the Veteran provided a notice of disagreement with the issues of for entitlement to service connection for a neck disability, entitlement to service connection for hepatitis C, entitlement to service connection for a right arm disability, and entitlement to service connection for a left arm disability.  The notice of disagreement was timely with regard to each of these issues.  Additionally, as the statement was unclear as to which type of hepatitis the Veteran was appealing, the statement also should be considered a notice of disagreement for the issue of entitlement to an increased rating for hepatitis A.  Finally in his September 2012 VA Form 9, the Veteran also disagreed with the denial for the claim of entitlement to service connection for skin cancer.  This notice of disagreement was also timely. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

With regard to the issue of a TDIU, the Board notes that The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the outcome of the adjudication of the above noted service connection and increased rating claims are inextricably intertwined with the TDIU claim, the issues of service connection for a neck disability, a right arm disability, a left arm disability, hepatitis C, and skin cancer, as well as the increased rating claim for hepatitis A, must be resolved prior to resolution of the TDIU issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Additionally, the Board notes that the Veteran does not currently meet the requirements of a schedular TDIU rating, however, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  In this instance the Veteran has stated that he had to quit driving a truck because of positional hand numbness and pain in his hands.  Therefore, should the Veteran fail to meet the schedular requirements for a TDIU following the adjudication of the above noted claims, the Veteran's claim for a TDIU should be submitted to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the requests of entitlement to an initial rating, in excess of 10 percent, for hepatitis A, entitlement to service connection for a right arm disability, entitlement to service connection for a left arm disability, entitlement to service connection for a neck disability, entitlement to service connection for hepatitis C, and entitlement to service connection for skin cancer.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


